          Case 3:19-cv-00306-CWR-FKB Document 10 Filed 12/26/19 Page 1 of 3



 1                       UNITED STATES DISTRICT COURT
 2
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 3
     TRACEY MARSHALL,                         )
 4
                                              )
 5                  Plaintiff                 )
                                              )
 6
           v.                                 ) Case No.: 3:19-cv-00306-CWR-FKB
 7                                            )
     PROGRESSIVE LEASING,                     ) STIPULATION TO STAY
 8                                            ) PENDING ARBITRATION
 9
                    Defendant                 )
                                              )
10

11
           Plaintiff Tracey Marshall (“Plaintiff”) and Defendant Progressive Leasing
12
     (“Defendant”) (collectively, “the Parties”), through undersigned counsel, have
13

14   agreed that this matter shall be resolved through private, binding arbitration with

15   the American Arbitration Association (“AAA”).
16
           Therefore, the Parties having agreed to submit the claims in this lawsuit to
17
     private, binding non-judicial arbitration in accordance with the Parties’ contractual
18

19   agreement, it is hereby ADJUDGED and ORDERED that:
20         1.       All of the claims in this lawsuit shall be submitted to binding non-
21
     judicial arbitration through AAA pursuant to the Parties’ contractual agreement;
22
           2.       This case is stayed pending the outcome of binding non-judicial
23

24   arbitration;
25



                                               1

                        STIPULATION TO STAY PENDING PRIVATE ARBITRATION
          Case 3:19-cv-00306-CWR-FKB Document 10 Filed 12/26/19 Page 2 of 3



 1         3.     The Parties shall notify the Court within thirty (30) days of the
 2
     conclusion of binding non-judicial arbitration or other resolution of the case; and
 3
           4.     This case shall be dismissed with prejudice if binding non-judicial
 4

 5   arbitration is not initiated by Plaintiff within 60 days of the date of this Order.
 6
           IT IS SO ORDERED.
 7
                                                        BY THE COURT:
 8

 9

10
     DATED:                     , 20____                District Judge Carlton W. Reeves
11
                                                        Magistrate Judge F. Keith Ball
12

13

14
     STIPULATED AND AGREED TO:
15

16

17
     Date: 12/26/19                           By: /s/ Amy L.B. Ginsburg
18

19
                                              Amy Lynn Bennecoff Ginsburg, Esq.
20                                            Kimmel & Silverman, P.C.
                                              30 East Butler Pike
21                                            Ambler, PA 19002
22                                            Telephone: 215-540-8888
                                              Facsimile: 215-540-8817
23                                            aginsburg@creditlaw.com
                                              Attorneys for Plaintiff (pro hac vice)
24

25
                                              /s/

                                                    2

                      STIPULATION TO STAY PENDING PRIVATE ARBITRATION
     Case 3:19-cv-00306-CWR-FKB Document 10 Filed 12/26/19 Page 3 of 3



 1                                  /s/ Jenny Perkins
 2
                                    Jenny Perkins, Esq.
                                    Daniel McKenna, Esq.
 3                                  Ballard Spahr, LLP
                                    1735 Market Street
 4
                                    51st Floor
 5                                  Philadelphia PA 19103-7599
                                    Attorneys for Defendant,
 6
                                    Progressive Leasing, LLC (admitted pro
 7                                  hac vice)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                      3

               STIPULATION TO STAY PENDING PRIVATE ARBITRATION
